
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 555
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Schiff submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing concern for the well-being of
		  journalists Laura Ling and Euna Lee and urging the Government of the Democratic
		  People’s Republic of Korea to release them on humanitarian
		  grounds.
	
	
		Whereas Laura Ling is a United States journalist who was
			 born in 1976 and graduated with a communications degree from the University of
			 California, Los Angeles, in 1998;
		Whereas Ms. Ling joined Channel One as an associate
			 producer in 1999, eventually becoming a producer;
		Whereas Ms. Ling is married to Iain Clayton who, along
			 with her other family members, loves and misses her;
		Whereas Euna Lee is a journalist who was born in South
			 Korea in 1972 and, after moving to the United States for college, graduated
			 with a Bachelors of Fine Arts in Film and Broadcasting from the Academy of Art
			 University in 2001;
		Whereas since 2000, Ms. Lee has worked as a film and video
			 editor for several television stations and production companies in the San
			 Francisco Bay area of California;
		Whereas Ms. Lee is married to Michael Saldate and is the
			 mother of a four year old daughter, Hannah, both of whom, along with her other
			 family members, love and miss her;
		Whereas Ms. Ling and Ms. Lee have been detained by the
			 Democratic People’s Republic of Korea since March 2009;
		Whereas Ms. Ling and Ms. Lee were tried by the Democratic
			 People’s Republic of Korea in a proceeding that began on June 4, 2009;
		Whereas, on June 8, 2009, the Korean Central News Agency
			 reported that Ms. Ling and Ms. Lee had been convicted and sentenced to 12 years
			 of hard labor;
		Whereas the families of Ms. Lee and Ms. Ling have stated
			 that, if the journalists broke the law, the families apologize; and
		Whereas Secretary of State Hillary Rodham Clinton has
			 called upon the Government of North Korea to release the journalists, saying
			 We think the imprisonment, trial and sentencing of Laura and Euna should
			 be viewed as a humanitarian matter. We hope that the North Koreans will grant
			 clemency and deport them.: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)urges the Government of the Democratic
			 People’s Republic of Korea to grant clemency to Laura Ling and Euna Lee and
			 return them to the United States;
			(2)supports efforts
			 by President Barack Obama, Secretary of State Clinton, and others to secure the
			 release of the journalists on humanitarian grounds; and
			(3)urges other
			 nations to encourage North Korea to free Ms. Ling and Ms. Lee on humanitarian
			 grounds and return them to the United States.
			
